Stephens, J.
1. A suit against one described in the suit as “ Clara Nolin, administratrix of the estate of M. Emanuel, deceased,” is a suit against Clara Nolin individually. State v. Sallade, 111 Ga. 700 (36 S. E. 922).
2. Where a note made by M. Emanuel was ■ indorsed and transferred by the payee to one described as “ Clara Nolin, administratrix of the estate of M. Emanuel, deceased,” even if it be assumed that the indorsement and transfer amounted to an extinguishment of the obligation, upon the theory that the transfer was to the maker through the administratrix, yet a subsequent transfer of it to a stranger by “ Clara Nolin, as administratrix of the estate of M. Emanuel,” amounted to a new obligation by Clara Nolin individually to the stranger for the amount of the note, though she undertook by such transfer to bind the estate.
3. A note executed by one who in signing it describes herself “ as administratrix ” of a certain named estate is her individual undertaking, and does not bind the estate of which she is the administratrix. The words “ as adminisratrix ” are descriptio personae.
4. The verdict for the plaintiff was properly directed.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.